Michael J. O'Shea, ESQ.

   

Case: 1:19-cv-01584-BYP Doc #: 24-4 Filed: 02/05/20 1 of 5.

From: Michael J. O'Shea, ESQ.

Sent: Friday, January 24, 2020 2:33 PM

To: Tabitha Gillombardo

Ce: Rock, Kenneth; MGroedel@reminger.com; Courtney M. Quinn;
harvey@harveybruner.com; Ashlie Case Sletvold; Jamie Screen

Subject: RE: Correspondence from Attorney Sletvold regarding subpoena to Gary Brack

Ms. Sletvold:

This is an attempt to resolve a discovery dispute. | will address the contents of your
letter as follows:

1.

“The duces tecum is overly broad, subjects Mr. Brack to undue burden and
expense”

How can there be any burden or expense? | have read the Brack complaint and
its reference to numerous documents. Further, | have seen a number of press
release and other PR postings made by you and your firm about the good that
you already possess. In that regard, | am not asking you to obtain what you
already appear to have in your organized possession.

. “potentially seeks to invade the attorney-client privilege and attorney work-

product protection including as to trial-preparation materials’

| am not looking for any work product or privileged materials from your client.
What he possesses (whether it has been obtained through public records or
other litigation-based discovery methods) is not privileged. | am not looking for
any notes made by your firm while preparing the case or any communications
your client has had with you or your firm. In the event that you still believe there
is any good faith basis for either a work product or attorney-client privilege,
please make the proper privilege log and be ready to produce the documents for
an in-camera inspection by the Court. You cannot blanketly claim that some
documents might be covered by a claimed privilege, and then use that claim to
produce no documents.

“Documents regarding Mr. Brack’s work at the Cuyahoga County
Corrections Center are available from Cuyahoga County and MetroHealth
as public records under Ohio Rev. Code § 149.43.” and ““Such records are
also available through discovery from one or more parties in the Decosta
matter.”

There is no basis under the Federal Civil Rules to claim that documents your
client has can ALSO be obtained pursuant to a public records request or in
another discovery method. There is no case law | can locate that supports this

1
Case: 1:19-cv-01584-BYP Doc #: 24-4 Filed: 02/05/20 2 of 5. PagelD #: 677

position. If you client has the documents (regardless of how he got them) he has
to produce them pursuant to our subpoena.

4. “Whose own federal lawsuit is stayed while criminal proceedings progress
against Kenneth Mills’
The fact that your case is stayed (for any reason) is also not a legal basis for
your client to refuse to produce documents.

Based on all of the foregoing, we are not in a position to withdraw the subpoena or
narrow the scope. | am willing to extend a reasonable extension of time for your client
to produce the documents.

Thanks.

Michael J. O'Shea, Esq.

Lipson O'Shea Legal Group
Hoyt Block Building - Suite 110
700 West St. Clair Avenue

Cleveland, Ohio 44113
(216) 241-0011 - office
(216) 470-8098 - cell

(440) 331-5401 - fax
michael @lipsonoshea.com
www.lipsonoshea.com

  
 
  

oo

Martindale- Hubbell”

a) NOTABLE

  

__ HATED ATTORNEY

From: Tabitha Gillombardo <tabitha.gillombardo@chandralaw.com>

Sent: Friday, January 24, 2020 9:08 AM

To: Michael J. O'Shea, ESQ. <michael@moshea.com>

Cc: Rock, Kenneth <krock@prosecutor.cuyahogacounty.us>; MGroedel@reminger.com; Courtney M. Quinn
<courtney@moshea.com>; harvey@harveybruner.com; Ashlie Case Sletvold <ashlie.sletvold@chandralaw.com>; Jamie
Screen <jamie.screen@chandralaw.com>

Subject: Re: Correspondence from Attorney Sletvold regarding subpoena to Gary Brack

Dear Mr. O'Shea:
Please see the attached correspondence.

Thank you,
Case: 1:19-cv-01584-BYP Doc #: 24-4 Filed: 02/05/20 3 of 5. PagelD #: 678

Tabitha Gillombardo

Paralegal

The Chandra Law Firm LLC

The Chandra Law Building

1265 W. 6th Street, Suite 400
Cleveland, OH 44113-1326
216.578.1700 (office)

216.578.1800 (fax)

Tabitha. Gillombardo@ChandraLaw.com
www,.ChandraLaw.com

 

Pronouns: she, her, hers

 

This email may contain privileged or confidential information. lf you have received this email in error, please reply or call 216.578.1700,
so we may correct our records. Please aiso delete the email from your system.

 

wonnnnenee Forwarded message ---------

From: Michael J. O'Shea, ESQ. <michael@moshea.com>

Date: Thu, Jan 23, 2020 at 12:19 PM

Subject: RE: Correspondence from Attorney Sletvold regarding subpoena to Gary Brack

To: Marc W. Groedel <MGroedel@reminger.com>, Jamie Screen <jamie.screen@chandralaw.com>

Cc: krock@prosecutor.cuyahogacounty.us <krock@prosecutor.cuyahogacounty.us>, Ashlie Case Sletvold
<ashlie.sletvold@chandralaw.com>, Courtney M. Quinn <courtney@moshea.com>, Harvey Bruner
<harvey@harveybruner.com>

Just a documents only depo.

Michael J. O'Shea, Esq.

Lipson O'Shea Legal Group

Hoyt Block Building - Suite 110

700 West St. Clair Avenue

Cleveland, Ohio 44113

(216} 241-0011 - office

(216) 470-8098 - cell

(440) 331-5401 - fax

michael@lipsonoshea.com

www.lipsonoshea.com
<image001.png><image002.png><image003.png>

<image006.png>
Case: 1:19-cv-01584-BYP Doc #: 24-4 Filed: 02/05/20 4 of 5. PagelD #: 679
<image005.png>

From: Marc W. Groedel <MGroedel@reminger.com>

Sent: Thursday, January 23, 2020 7:33 AM

To: Michael J. O'Shea, ESQ. <michael@moshea.com>; Jamie Screen <jamie.screen@chandralaw.com>
Cc: krock@prosecutor.cuyahogacounty.us; Ashlie Case Sletvold <ashlie.sletvold@chandralaw.com>;
Courtney M. Quinn <courtney@moshea.com>; Harvey Bruner <harvey@harveybruner.com>

Subject: RE: Correspondence from Attorney Sletvold regarding subpoena to Gary Brack

Can you please confirm that a deposition will not be going forward --- thanks, Marc

Marc W. Groedel, Esq. - 216-430-2123 (direct)
Reminger Co., L.P.A.

From: Michael J. O'Shea, ESQ. <michael@moshea.com>

Sent: Tuesday, January 21, 2020 6:31 PM

To: Jamie Screen <jamie.screen@chandralaw.com>

Ce: krock@prosecutor.cuyahogacounty.us; Marc W. Groedel <MGroedel@reminger.com>; Ashlie Case
Sletvold <ashlie.sletvold@chandralaw.com>; Courtney M. Quinn <courtney@moshea.com>; Harvey
Bruner <harvey@harveybruner.com>

Subject: Re: Correspondence from Attorney Sletvold regarding subpoena to Gary Brack

I’m just looking for the documents only at this point. If the documents are supplied to me then no
appearance is necessary. Thanks for cooperating.

Sent from my iPad

Michael J. O'Shea, Esq.

Lipson O'Shea Legal Group
Hoyt Block Building - Suite 110
700 West St. Clair Avenue

Cleveland, Ohio 44113

(216) 241-0011 - office
Case: 1:19-cv-01584-BYP Doc #: 24-4 Filed: 02/05/20 5 of 5. PagelD #: 680
(216) 470-8098 - cell

(440) 331-5401 - fax

michael @lipsonoshea.com

 

www, lipsonoshea.com

On Jan 21, 2020, at 5:39 PM, Jamie Screen <jamie.screen@chandralaw.com> wrote:

 

Mr. O'Shea,

Please see the attached letter from Ms. Sletvold.

Thank you.

<2020-01-21 Sletvold to O'Shea regarding Brack subpoena.pdf>

Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful. This email has been scanned
for viruses and malware by Mimecast Ltd.

 

  
